Managed by Friess Associates, LLC Quarterly Report June 30, 2009 Dear Fellow Shareholders: The rally that began on March 9 extended into the June quarter, continuing a streak dominated by many stocks that anchored the market’s steep decline only months before. The promise of unprecedented government intervention to jumpstart the economy ignited the market’s appetite for risk. Investors bid up companies previously priced for failure, bought troubled companies thought likely to recover in a vastly improved economy and seized on opportunities to own some good-but-slumping companies at bear-market discounts.
